Citation Nr: 1328731	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  04-26 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hand tremors, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a bilateral shoulder disability, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a bilateral knee disability, to include as due to undiagnosed illness.

4.  Entitlement to service connection for a bilateral hip disability, to include as due to undiagnosed illness.

5.  Entitlement to service connection for a left ankle disability, to include as due to undiagnosed illness. 




REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966, from January 1991 to June 1991, from May 2000 to August 2000, and from November 2001 to December 2002.  He had additional service in the Army Reserves.

These matters on appeal before the Board of Veterans' Appeals  (Board) arise from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran testified before the undersigned Veterans Law Judge at a hearing that was held at that RO in January 2007.  A transcript to that hearing is associated with the claims file.  In March 2008, the Veteran relocated to Georgia and jurisdiction of his claims was transferred to the Atlanta, Georgia, RO. In February 2009 and in August 2010, the Board remanded the claims for additional development.

In an April 2012 decision, the Board denied service connection for hand tremors, a left shoulder disability, a right shoulder disability, a left knee disability, a right knee disability, a left hip disability, a right hip disability, and a left ankle disability, each to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a January 2013 Order, the Court granted a Joint Motion for Partial Remand, vacating the Board's decision as to the claims for service connection for hand tremors, a bilateral shoulder disability, a bilateral knee disability, a bilateral hip disability, and a left ankle disability, each to include as due to undiagnosed illness, and remanded these matters to the Board for actions consistent with Joint Motion.

The issues of entitlement to service connection for a right foot disability, and a petition to reopen a claim for service connection for a brain cyst, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.


REMAND

In the May 2012 Joint Motion, the parties agreed that a remand was required because a December 2010 VA examination did not provide an adequately reasoned medical explanation.  Specifically, the parties agreed that VA examiner's rationale for the opinion was confusing.  The December 2010 VA examiner opined that the Veteran's essential hand tremor, and complaints of left ankle and bilateral shoulders, knees, and hips were less likely than not caused by or a result of his active service.  As part of the rationale, the examiner stated that the Veteran was able to work successfully for 30 years as a beach supervisor with the conditions at issue.  However, the parties agreed that it was unclear on what the examiner based that statement, since he had previously acknowledged that the Veteran's complaints of the conditions began in the 1990s, and that the Veteran had not worked since 1998.  The parties agreed that a remand was necessary so that VA could provide an adequate examination and etiological opinion regarding the Veteran's claims for service connection for hand tremors, a left ankle disability, and bilateral shoulder, knee, and hip disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule Veteran for a VA Gulf War protocol examination by an examiner with the appropriate expertise who has not previously examined the Veteran, to address the etiology of hand tremors, any left ankle disability, bilateral shoulder disability, bilateral hip disability, and bilateral knee disability.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  In offering the requested opinions, the examiner must specifically acknowledge and consider the lay evidence of the Veteran as to the onset and continuity of symptoms since service.  Specifically, the examiner should discuss the Veteran's assertion that his hand tremors and joint problems were caused or aggravated during his period of active duty in the Persian Gulf War; his service personnel records showing service in the Southwest Asian Theater of Operations during the Gulf War and indicating that his military occupational specialties were materiel storage and handling specialist and chemical operations specialist; and all relevant service and post-service medical records.  The examiner is requested to reconcile the July 2009 VA examiner's findings that benign familiar hand tremors  were hereditary in nature and unrelated to the Veteran's Persian Gulf War service, and joint problems attributable to fibromyalgia that were not necessarily associated with the Veteran's military career.  The examiner should also consider the December 2007 environmental exposure evaluation submitted by the Veteran, indicating that his dermatitis and tingling and numbness in the extremities were related to nerve gas and chemical solvent exposure incurred during his service in the Persian Gulf, and the April 2010 VA physician's statement indicating that the Veteran's has fibromyalgia which is qualifying chronic disability for which service connection could be established for a Gulf War Veteran.  In addition, the examiner is requested to reconcile the findings with the December 2010 VA medical opinion of record.  The examiner should also discuss the findings in service medical records.  A complete rationale for all opinions expressed should be provided.   The examiner is requested to provide the following opinions:

a)  For each claimed joint (left ankle, left shoulder, right shoulder, left hip, right hip, left knee, right knee), state whether or not the Veteran has diffuse pain and swelling of the joint due to an undiagnosed illness, or whether the symptoms can be attributed to any known medical causation. 

b)  State whether a diagnosis of fibromyalgia is appropriate and, if so, why such a diagnosis is or is not appropriate. 

c)  If any claimed disorder of the left ankle, left shoulder, right shoulder, left hip, right hip, left knee, or right knee is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the condition was incurred during any period of active duty or is otherwise related to any aspect service, to include reported exposure to nerve gas and chemical solvents while on active duty in the Southwest Asian Theater of Operations during the Persian Gulf War. 

d)  If any claimed hand tremors are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the condition is related to any aspect of the Veteran's active service, to include reported exposure to nerve gas and chemical solvents while on active duty in the Southwest Asian Theater of Operations during the Persian Gulf War. 

e)  If a diagnosis cannot be provided for the Veteran's claimed left ankle, left shoulder, right shoulder, left hip, right hip, left knee, right knee, or hand tremors disabilities, state whether there are signs and symptoms that represent an undiagnosed illness or medically unexplained chronic multisymptom illness. 

2.  Then, readjudicate each of the claims.  If any decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

